LACOMBE, Circuit Judge.
Libelant shipped 26 bales and 3 crates of duck uniforms for transportation by the steamship Ailsa from New York to Savanilla, thence by rail to Barranguilla, there to be delivered to the collector of customs, for which respondent issued its bill of lading. The goods were not landed at Savanilla, but were brought back i.o New York, and reshipped on the Alvo of the same line, which was lost at sea on the voyage, with all on board. The actual value of the goods lost was $5,413.18. Inasmuch, as the respondent has not appealed, the only question before this court is whether the district court erred in limiting the amount of libelant’s recovery to §100 per package, under the bill of lading.
The hill contained on its face the following provision:
“And. Anally, in accepting flits bill of lading, (be shipper, owner, and consignee of the goods and, the holder of the hill of lading agree to be bound by all of its stipulations, exceptions, and conditions, as printed on the back thereof, whether wiitten or printed, as fully as if they were all signed by such chipper, owner, consignee, or holder.”
On the back of the bill of lading, among numerous other clauses, was printed the following:
“(1) It is also mutually agreed that the carrier shall not be liable for gold, silver, bullion, specie, documents, jewelry, pictures, embroideries, works of art, silks, l'urs, china, porcelain, watches, clocks, or for goods of any description which are above the value of 5100 per package, unless bills of lading-are signed therefor with the value therein expressed, and a special agreement is made.”
Stipulations in bills of lading limiting the amount of the carrier’s liability on each package carried to some stated sum, unless the value of the package is declared, and a special agreement made, have been repeatedly held valid, and such reasonable regulations for the conduct of the carrier’s business so as to prevent imposition upon him, and to establish proper charges adequate to the extent, of the risks to be undertaken, may be communicated to the shipper by notice printed upon the carrier’s receipt. Hart v. Railroad Co., 112 U. S. 331, 5 Sup. Ct. 151; Railroad Co. v. Fraloff, 100 U. S. 24; Potter v. The Majestic, 9 C. C. A. 161, 60 Fed. 624. It is contended that the clause above quoted is not such as these authorities sanction,—namely, a reasonable regulation to protect the carrier from excessive loss where the hazardous character of the goods or the fact that they are valuable is not disclosed to him,—but is rather a clause undertaking to relieve the carrier entirely from his common-law liability, and therefore not enforceable. The language used, “shall not be liable for gold, * * * or for goods of any description which are above the value of §100 per package, unless,” etc., if literally construed, would no doubt import that the carrier shall be liable for nothing in the package if its value is over §100. But a more reasonable interpretation is that adopted by the district judge, namely, that the goods which are above §100 in the package may be excluded from consideration, and only those which amount to §100 be regarded. Being a clause in a written form of contract prepared by the carrier, and susceptible of two constructions, it is to be construed in favor of the other party, and, as thus construed, it applies only to such of the goods in eacli package as *576are in excess of the stipulated value, and is therefore within the authorities above cited. The decree of the district court is affirmed, with costs of this court to the appellee.